10-2757-ag
         Liu v. Holder
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A088 663 118
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of May,two thousand eleven.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                RICHARD C. WESLEY,
 9                DENNY CHIN,
10                   Circuit Judges.
11       _____________________________________
12
13       DING HONG LIU,
14                Petitioner,
15
16                       v.                                     10-2757-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               David A. Bredin, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Mary Jane Candaux,
27                                     Assistant Director; Laura M.L.
28                                     Maroldy, Trial Attorney, Office of
29                                     Immigration Litigation, Washington
30                                     D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Ding Hong Liu, a native and citizen of

 6   China, seeks review of the June 18, 2010 decision of the BIA

 7   affirming the September 11, 2008 decision of Immigration

 8   Judge (“IJ”) Sandy Hom denying his application for asylum,

 9   withholding of removal, and CAT relief.       In re Ding Hong

10   Liu, No. A088 663 118 (B.I.A. June 18, 2010), aff’g No. A088

11   663 118 (Immig. Ct. N.Y. City Sept. 11, 2008).       We assume

12   the parties’ familiarity with the underlying facts and

13   procedural history in this case.

14       Under the circumstances of this case, we review both

15   the BIA’s and IJ’s opinions.    Yun-Zui Guan v. Gonzales, 432

16 F.3d 391, 394 (2d Cir. 2005).       The applicable standards of

17   review are well-established.    See 8 U.S.C.

18   § 1252(b)(4)(B); see also Salimatou Bah v. Mukasey, 529 F.3d
19   99, 110 (2d Cir. 2008); Shu Wen Sun v. BIA, 510 F.3d 377,

20   379 (2d Cir. 2007).   “We defer to an IJ’s credibility

21   determination unless, from the totality of the

22   circumstances, it is plain that no reasonable fact-finder

23   could make such an adverse credibility ruling.”       Xiu Xia Lin


                                     2
 1   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).     For asylum

 2   applications governed by the REAL ID Act, the agency may,

 3   considering the totality of the circumstances, base a

 4   credibility finding on an asylum applicant’s demeanor, the

 5   plausibility of his account, and inconsistencies in his

 6   statements, without regard to whether they go “to the heart

 7   of the applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii);

 8   Xiu Xia Lin, 534 F.3d at 163-64.

 9       Substantial evidence supports the agency’s adverse

10   credibility determination.   In finding Liu not credible, the

11   IJ reasonably relied in part on Liu’s unresponsive demeanor

12   while testifying about his claim for relief based on his

13   membership in an underground church in China.     See

14   8 U.S.C. § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales,

15   430 F.3d 77, 81 n.1 (2d Cir. 2005). The IJ also reasonably

16   relied on inconsistencies in the record regarding whether

17   Liu had ever been arrested and when government officials had

18   raided his underground church.     See 8 U.S.C.

19   § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at 163-

20   64, 166-67.   Moreover, a reasonable fact finder would not be

21   compelled to credit Liu’s explanations for these

22   inconsistencies.   See Majidi, 430 F.3d at 80-81.       Thus, we

23   find no error in the agency’s denial of Liu’s application

                                   3
 1   for asylum, withholding of removal, and CAT relief on

 2   credibility grounds insofar as those claims were based on

 3   his purported membership in an underground church, see Paul

 4   v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006), and we need

 5   not consider his additional arguments related to those

 6   claims for relief.

 7       As to Liu’s claim that he fears persecution and torture

 8   for having illegally departed China, the agency reasonably

 9   noted that punishment for violating a generally applicable

10   criminal law does not constitute persecution.     See Saleh v.

11   U.S. Dep't of Justice, 962 F.2d 234, 239 (2d Cir. 1992).

12   Moreover, we have held that an applicant, such as Liu,

13   cannot demonstrate that he will more likely than not be
14   tortured “based solely on the fact that [he] is part of the

15   large class of persons who have left China illegally” and on

16   generalized evidence indicating that torture occurs in

17   Chinese prisons.     mu Xiang Lin v. U.S. Dep’t of Justice, 432
18 F.3d 156, 160 (2d Cir. 2005) (emphasis in original).
19   Accordingly, we find no error in the agency’s denial of

20   Liu’s application for relief insofar as it was based on his
21   purportedly illegal departure from China.
22       For the foregoing reasons, the petition for review is

23   DENIED.   As we have completed our review, any stay of


                                     4
 1   removal that the Court previously granted in this petition

 2   is VACATED, and any pending motion for a stay of removal in

 3   this petition is DENIED as moot.    Any pending request for

 4   oral argument in this petition is DENIED in accordance with

 5   Federal Rule of Appellate Procedure 34(a)(2), and Second

 6   Circuit Local Rule 34.1(b).

 7                                 FOR THE COURT:
 8                                 Catherine O’Hagan Wolfe, Clerk
 9
10




                                    5